ARNOLD, Judge.
Plaintiff contends that her testimony, the only evidence presented at the hearing, does not support the trial court’s find*107ings of fact and that these findings do not support the court’s conclusion that she is not a dependent spouse.
In an action for alimony pendente lite the trial court is not required to find evidentiary or subsidiary facts. The court need only to find the ultimate facts in issue. Sprinkle v. Sprinkle, 17 N.C. App. 175, 193 S.E. 2d 468 (1972) ; Peoples v. Peoples, 10 N.C. App. 402, 179 S.E. 2d 138 (1971) ; Hatcher v. Hatcher, 7 N.C. App. 562, 173 S.E. 2d 33 (1970). A dependent spouse is defined in G.S. 50-16.1(3) as “a spouse, whether husband or wife, who is actually substantially dependent upon the other spouse for his or her maintenance and support or is substantially in need of maintenance and support from the other spouse.”
The court found in the case at bar that “the plaintiff., is employed at this time at Gaston Memorial Hospital and earns sufficient income to support and maintain herself in the manner that she was accustomed to living prior to the separation and earns approximately the same amount of money that the defendant earns. . . . [She] is not dependent upon the defendant for her support and maintenance . ” Plaintiff’s own testimony amply supports these findings of ultimate fact. They in turn support the conclusion that plaintiff is not a dependent spouse. The judgment of the trial court is affirmed.
Affirmed.
Judges Britt and Morris concur.